DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 20 May 2021 has been considered by the examiner. The Non-Patent Literature Document was not considered because an English language equivalent, abstract, or machine translation was not supplied by Applicant.

Drawings
The drawings remain objected to
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. Applicant has not submitted a marked-up copy of the changes to Fig. 2, nor has Applicant explained the change to the drawing.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1, 3-5, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”).
With respect to claims 1 and 3, Kuriyama discloses a decorative sheet (Fig. 1), i.e. a laminate, comprising a base material 1 made from a polyolefin-based resin ([0034]), an adhesive layer 2 ([0035]), a first primer layer 3 ([0035]), and a thin metal film layer 4 ([0041]). Kuriyama discloses the first primer layer 3 is made form: polyester-based; polyurethane-based; polyacryl-based, i.e. acrylic; and polyolefin-based resins ([0049]). While there is no explicit disclosure that the first primer layer 3 is an undercoat layer, given that it is made from identical materials as that of the present invention (see instant specification, page 13, [0045]), then it would necessarily inherently be an undercoat layer as presently claimed. Kuriyama discloses “The resin that forms the adhesive layer 2 is not particularly limited as long as it can improve adhesion between the base material 1 and the first primer layer 3, and examples thereof include thermoplastic resins”, and includes various examples, such as acryl resins, chlorinated polyethylene, i.e. chlorinated polyolefin, vinyl chloride-vinyl acetate copolymers, and polyester resins ([0039]). Kuriyama further discloses an adhesive layer providing improved bondability and adhesion, including thermoplastic resins such as acryl resins, chlorinated polyolefin resins, vinyl chloride-vinyl acetate copolymers, thermoplastic 

    PNG
    media_image1.png
    222
    488
    media_image1.png
    Greyscale

In light of the overlap between the claimed laminate and that taught by Kuriyama, it would have been obvious to one of ordinary skill in the art to use a laminate that is both taught by Kuriyama and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 4, Kuriyama discloses the first primer layer 3, i.e. undercoat layer, contains a curing agent in an amount of 1-15 parts by mass with respect to 100 parts by mass of the resin ([0054]). Thus, the mass ratio of the resin to the curing agent is 100:1 (100/1=100) to 100:15 (100/15≈6.667), which overlaps with the range of 35:4 (35/4=8.75) to 35:40 (35/40=0.875) presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in 
With respect to claim 5, Kuriyama discloses the base material layer is made from polyolefin including polypropylene ([0034]).
With respect to claim 7, while there is no explicit disclosure from Kuriyama regarding a crystallization rate of the polypropylene at 130°C being 2.5 min-1 or less, given that Kuriyama discloses the resin layer is made from polypropylene, which is identical to that presently claimed, then it is clear that the polypropylene of Kuriyama would necessarily inherently have a crystallization rate of 2.5 min-1 or less at 130°C as presently claimed.
With respect to claim 10, while there is no explicit disclosure from Kuriyama that the base material, i.e. the resin layer that contains the polyolefin, contains no nucleating agent, it is the examiner’s position that if Kuriyama intended for the layer to contain nucleating agent, then the reference would explicitly state this. Since the Kuriyama does not disclose any nucleating agent, then no nucleating agent is present, and thus the limitation is satisfied.
With respect to claim 11, Kuriyama discloses the thin metal film layer is made from metals such as tin, indium, chromium, aluminum, nickel, copper, silver, gold, platinum, and zinc ([0067]).
With respect to claim 12,
With respect to claim 13, Kuriyama discloses a surface protective layer 5 on the outermost surface of the decorative sheet ([0070]). As can be seen in Fig. 1 below, the surface protective layer 5 is formed on a surface of the metal layer 4 on a side opposite to the first primer layer 3, i.e. the undercoat layer. The surface protective layer 5 corresponds to the printed layer wholly on a surface of the metal layer on a side opposite to the undercoat layer as presently claimed. Although Kuriyama does not disclose the surface protective layer 5 is a printed layer, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113.

    PNG
    media_image1.png
    222
    488
    media_image1.png
    Greyscale

Therefore, absent evidence of criticality regarding the presently claimed process and given that Kuriyama meets the requirements of the claimed structure, Kuriyama clearly meets the requirements of the present claims.
With respect to claim 15, Kuriyama discloses a second adhesive layer 10 under the base material 1 ([0031]), i.e. a second adhesive layer on a surface of the resin layer on a side opposite to the adhesive layer.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 5 above, in view of Funaki et al. (US 2007/0210480 A1, “Funaki ‘480”).
With respect to claim 6, Kuriyama does not disclose wherein an isotactic pentad fraction of the polypropylene is 80 mol% or more and 98 mol% or less.
Funaki ‘480 teaches the isotactic pentad fraction of polypropylene being 0.85 (85%) to 0.99 (99%), and if the isotactic pentad fraction is below 0.85 (85%), the tensile modulus of elasticity is degraded, but when it exceeds 0.99 (99%), an internal haze is degraded ([0061]).
Kuriyama and Funaki ‘480 are analogous inventions in the field polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Kuriyama to have an isotactic pentad fraction of 0.85 (85%) to 0.98 (98%) as taught by Funaki ‘480 in order to provide a polypropylene having a good tensile modulus of elasticity and good internal haze (Funaki ‘480, [0061]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 5 above, in view of Funaki et al. (US 2004/0101703 A1, “Funaki ‘703”).
With respect to claim 8, Kuriyama does not disclose wherein the polypropylene has an exothermic peak of 1.0 J/g or more on a low-temperature side of a maximum endothermic peak in a curve of differential scanning calorimetry.
Funaki ‘703 teaches a polypropylene having an exothermic peak of 1 J/g or higher at the low temperature side of a highest, i.e. maximum, endothermic peak of a differential scanning calorimetry curve (Abstract). Funaki ‘703 further teaches the polypropylene provides enhanced transparency and luster ([0005]).
Kuriyama and Funaki ‘703 are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Kuriyama to be the polypropylene having an exothermic peak of 1 J/g or higher at the low temperature side of a highest, i.e. maximum, endothermic peak of a differential scanning calorimetry curve as taught by Funaki ‘703 in order to provide a polypropylene having enhanced transparency and luster (Funaki ‘703, Abstract and [0005]).

Claim 9 is rejected under 35 U.S.C. 103Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 5 above, in view of Heyes (US 5,238,517).
With respect to claim 9, Kuriyama does not disclose wherein the polypropylene contains a smectic form.
Heyes teaches smectic polyolefins do not produce voids on deformation and have excellent protection (Col. 7, lines 18-21) and discloses polypropylene as a polyolefin (Col. 6, lines 13-19).
Kuriyama and Heyes are analogous inventions in the field of polypropylenes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the polypropylene of Kuriyama to be made of a smectic form of polypropylene as taught by Heyes in order to provide a layer that does not produce voids on deformation and having excellent protection (Heyes, Col. 7, lines 18-21).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama et al. (US 2016/0052244 A1, “Kuriyama”) as applied to claim 1 above, in view of Jun et al. (US 2012/0121865 A1, “Jun”).
With respect to claim 14, Kuriyama does not disclose a printed layer partly or wholly on a surface of the metal layer on a side of the undercoat layer.
Jun teaches a printed layer 30 formed below a metal layer 40 (Fig. 3; layer 10 is a base layer, [0043]) provides a desired design ([0048]).

    PNG
    media_image2.png
    344
    546
    media_image2.png
    Greyscale

Kuriyama and Jun are analogous inventions in the field of decorative films.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multilayer structure of Kuriyama to contain a printed layer wholly on a surface of the metal layer on a side of the undercoat layer as taught by Jun in order to provide a multilayer structure with a desired design (Jun, [0048]).

Response to Arguments
Due to the cancellation of claim 2, the 35 U.S.C. 102(a)(1) rejection of claim 2 is withdrawn.
Due to the amendment to claim 1, the 35 U.S.C. 102(a)(1) rejections of claims 1, 3, 5, 7, 10-13, and 15 over Kuriyama, the 35 U.S.C. 103 rejection of claim 6 over Kuriyama in view of Funaki ‘480, the 35 U.S.C. 103 rejection of claim 8 over Kuriyama in view of Funaki ‘703, the 35 U.S.C. 103 rejection of claim 9 over Kuriyama in view of Heyes, and the 35 U.S.C. 103 rejection of claim 14 over Kuriyama in view of Jun are withdrawn. However, claims 1, 3-5, 7, 10-13, and 15 are now rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama; claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Funaki ‘480; claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Funaki ‘703; claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Heyes; and claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kuriyama in view of Jun.
Applicant's arguments filed 19 August 2021 have been fully considered but they are not persuasive.
Regarding the objections to the drawings, Applicant submitted a revised Fig. 2, which does not contain the reference character 55 that was not discussed in the specification. However, as set forth in paragraph 8 of the Office action mailed 25 May 2021, any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Applicant’s replacement sheet did not include Fig. 1. Further, in addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version. The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings. See 37 CFR 1.121(d)(1). Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. Applicant did not provide a marked-up copy of the drawings.
Regarding the rejections over Kuriyama, Applicant argues Kuriyama does not disclose the adhesive layer is made from polyurethane and argues that Kuriyama discloses a large list of acceptable resins to be used, including preferred adhesives. Applicant points to the examples of Kuriyama, which do not disclose a urethane adhesive. Applicant additionally argues that one of ordinary skill in the art would not use a urethane adhesive since Kuriyama does not disclose the use of urethane adhesives, and would have no reasonable expectation of success when selecting a urethane layer. Applicant further argues that Kuriyama’s large list of adhesive resins would lead one 
In response to Applicant’s argument that Kuriyama does not disclose the use of a urethane resin as an adhesive layer, the fact remains that Kuriyama discloses “The resin that forms the adhesive layer 2 is not particularly limited as long as it can improve adhesion between the base material 1 and the first primer layer 3, and examples thereof include thermoplastic resins”, and includes various examples, such as acryl resins, chlorinated polyethylene, i.e. chlorinated polyolefin, vinyl chloride-vinyl acetate copolymers, and polyester resins ([0039]). Kuriyama further discloses an adhesive layer providing improved bondability and adhesion, including thermoplastic resins such as acryl resins, chlorinated polyolefin resins, vinyl chloride-vinyl acetate copolymers, thermoplastic urethane resins, and thermoplastic polyester resins ([0102]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a thermoplastic urethane resin as the adhesive layer in order to provide an adhesive layer that provides improved bondability and adhesion between layers.
In response to Applicant’s argument that Kuriyama’s examples do not use a polyurethane adhesive layer, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright
Regarding Applicant’s argument that Kuriyama teaches away from the use of polyurethane adhesives, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments, In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…”, In re Fulton, 391 F.3d 1195, 12201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See also MPEP 2123 II. Kuriyama does not criticize, discredit, or otherwise discourage the use of urethane adhesives, and in fact does disclose the use of urethane resin as an adhesive layer which provides improved bondability and adhesion between layers ([0102]). It would have been obvious to one of ordinary skill in the art to use a thermoplastic urethane as an adhesive layer in order to provide improved bondability and adhesion between layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/STEVEN A RICE/Examiner, Art Unit 1787                                                                                                                                                                                                        
/JOHN D FREEMAN/Primary Examiner, Art Unit 1787